   Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 1 of 16




                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

                                          )
CARL SIMON,                               )
                                          )
                  Plaintiff,              )
            v.                            )
                                          )                Civil Action No. 2017-0007
RICK MULLGRAV, DWAYNE BENJAMIN, )
LINDA CALLWOOD, RUSSELL WASHBURN,)
JULIUS WILSON, DONALD REDWOOD,            )
JOHN P. DEJONGH, JR., KENNETH E.          )
MAPP, VINCENT FRAZIER, CORRECTIONS )
CORPORATION OF AMERICA,                   )
GOVERNMENT OF THE VIRGIN ISLANDS, )
NATASHA METCALF, DAVID HOWARD,            )
and OTHERS UNKNOWN,                       )
                                          )
                  Defendants.             )
__________________________________________)

Appearances:
Carl Simon, Pro Se

Kevin A. Rames, Esq.,
Semaj I. Johnson, Esq.,
St. Croix, U.S.V.I.
        For Defendants Russel Washburn, Natasha Metcalf,
        David Howard, and Corrections Corporation of America

                                MEMORANDUM OPINION

Lewis, District Judge

       THIS MATTER comes before the Court on Defendants Russell Washburn (“Washburn”),

Natasha Metcalf (“Metcalf”), and Corrections Corporation of America’s (“CoreCivic”) “Motion

to Dismiss and Incorporated Memorandum of Law” (Dkt. No. 3), and Plaintiff Carl Simon’s

(“Plaintiff”) “Motion for Extension of Time,” wherein he requests jurisdictional discovery and

additional time to respond to the aforementioned Motion to Dismiss (Dkt. No. 37). Also before the
    Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 2 of 16




Court is Defendant David Howard’s (“Howard”) 1 “Motion to Dismiss and Incorporated

Memorandum of Law” (Dkt. No. 33) and Plaintiff’s Response thereto (Dkt. No. 58).

       For the reasons that follow, the Court will grant in part and deny in part Defendants

Washburn, Metcalf, and CoreCivic’s Motion to Dismiss (Dkt. No. 3); deny Plaintiff’s request for

jurisdictional discovery and additional time to file a response to Defendants Washburn, Metcalf,

and CoreCivic’s Motion to Dismiss (Dkt. No. 37); and grant Defendant Howard’s Motion to

Dismiss (Dkt. No. 33).

                                    I.     BACKGROUND

       After Plaintiff filed a 10-count pro se Complaint in the Superior Court of the Virgin

Islands, Defendants Washburn, Metcalf, and CoreCivic removed the action to this Court. (Dkt.

No. 1). Defendants Washburn, Metcalf, and CoreCivic then filed their Motion to Dismiss (Dkt.

No. 3) and Defendant Howard filed his Motion to Dismiss (Dkt. No. 33).

       Meanwhile, Magistrate Judge George Cannon, Jr., issued a Report and Recommendation

(“R&R”) pursuant to 28 U.S.C. § 1915(e)(2) and 28 U.S.C. § 1915A (Dkt. No. 45). This Court

adopted in part and rejected in part Judge Cannon’s R&R as modified in its accompanying

Memorandum Opinion, and afforded Plaintiff the opportunity to file an Amended Complaint that

addressed certain deficiencies that the Court found in Plaintiff’s Complaint. (Dkt. Nos. 66, 67).

Plaintiff subsequently filed his “First Amended Complaint” (“Amended Complaint”) (Dkt. No.

74), which this Court screened pursuant to 28 U.S.C. § 1915(e)(2) and 28 U.S.C. § 1915A. (Dkt.

No. 86). In its September 1, 2021 Order, the Court dismissed the following claims with prejudice:

any alleged breach of contract claims made pursuant to the 2015 Contract between the Virgin




1
 The Court notes that Howard was improperly named as “Dennis Howard” in Plaintiff’s original
Complaint (Dkt. No. 1-1), which Plaintiff corrected in his Amended Complaint (Dkt. No. 74).
                                                2
   Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 3 of 16




Islands detention facility where Plaintiff was originally detained and the Florida detention facility

to which he was transferred (“2015 Contract”); Count 2—Kidnapping and False Imprisonment;

the Eighth Amendment claims made in Count 5—Inadequate Clothing for Weather; and the

Eighth Amendment claims made in Count 9—Deliberate Indifference to Dental Needs. Id. The

Court allowed Plaintiff’s remaining claims to proceed. Id.

                                       II.     DISCUSSION

       There are two Motions to Dismiss pending before the Court. (Dkt. Nos. 3, 33). Both

Motions argue lack of personal jurisdiction—the first challenging the Court’s jurisdiction over

Defendants Washburn and Metcalf (Dkt. No. 3), and the second challenging the Court’s

jurisdiction over Defendant Howard (Dkt. No. 33). The Motions to Dismiss also incorporate

arguments that the Court should dismiss certain counts against Defendants Washburn, Metcalf,

CoreCivic, and Howard for failure to state a claim. (Dkt. Nos. 3, 33).

       The Court notes that, since the filing of these Motions to Dismiss, Plaintiff has filed an

Amended Complaint (Dkt. No. 74), as permitted by the Court (Dkt. No. 66). Plaintiff’s Amended

Complaint, by operation of law, has become the operative pleading in this case. See Garrett v.

Wexford Health, 938 F.3d 69, 82 (3d Cir. 2019) (amended pleadings supersede the original

pleading and render the prior pleading a nullity). However, “when a plaintiff properly amends [his]

complaint after [a] defendant has filed a motion to dismiss that is still pending, the district court

has the option of either denying the pending motion as moot or evaluating the motion in light of

the facts alleged in the amended complaint.” Pettaway v. Nat’l Recovery Sols., LLC, 955 F.3d 299,

303-04 (2d Cir. 2020); see also Jordan v. City of Philadelphia, 66 F. Supp. 2d 638, 641 n.1 (E.D.

Pa. 1999) (“Defendants . . . ‘are not required to file a new motion to dismiss simply because an

amended pleading was introduced while their motion was pending. If some of the defects raised



                                                  3
   Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 4 of 16




in the original motion remain in the new pleading, the court simply may consider the motion as

being addressed to the amended pleading.’”) (quoting 6 Charles A. Wright, Arthur R. Miller, and

Mary Kay Kane, Federal Practice and Procedure § 1476 (2nd ed. 1990)). Because the Court finds

that Plaintiff’s original Complaint (Dkt. No. 1-1) and Amended Complaint (Dkt. No. 74) are

similar enough for purposes of resolving the instant motions, the Court will consider the Motions

to Dismiss (Dkt. Nos. 3, 33)—which were filed in response to Plaintiff’s original Complaint (Dkt.

No. 1-1)—as being addressed to the operative Amended Complaint (Dkt. No. 74).

       A.      Personal Jurisdiction

       “[A] federal district court may assert personal jurisdiction over a nonresident of the state

in which the court sits only to the extent authorized by the law of that state.” Harp v. Koury, 2013

WL 3153780, at *1 (E.D. Pa. June 21, 2013) (citing, inter alia, DeJames v. Magnificence Carriers,

Inc., 654 F.2d 280, 283 (3d Cir. 1981)). This Court has interpreted the Virgin Islands Long-Arm

Statute “to apply as widely as constitutional requirements permit, consistent with the intent of the

legislature.” Ford v. Amber Cape Prods., LLC, 2010 WL 3927321, at *3 (D.V.I. Sept. 30, 2010);

see also Jacobs v. Hilton Worldwide Holdings, Inc., 2020 WL 5579825, at *2 (D.V.I. Sept. 17,

2020) (“‘The Virgin Islands long-arm statute has consistently been construed to authorize the

exercise of jurisdiction to the fullest extent permissible under the due process clause.’”) (quoting

Buccaneer Hotel Corp. v. Reliance Int'l Sales Corp., 17 V.I. 249, 254 (Terr. Ct. 1981); Bryan v.

United States, 2017 WL 781244, at *9 (D.V.I. Feb. 28, 2017), aff’d, 913 F.3d 356, 70 V.I. 1141

(3d Cir. 2019); Urgent v. Tech. Assistance Bur., Inc., 255 F. Supp. 2d 532, 535 (D.V.I. 2003)

(“[B]y adopting the Uniform Act, rather than developing its own long-arm statute or adopting the

long-arm statute of some other jurisdiction, the Virgin Islands’ Legislature likely intended the

reach of the Virgin Islands’ long-arm statute to be coextensive with the exercise of personal



                                                 4
   Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 5 of 16




jurisdiction permitted by the due process clause.”). Thus, Virgin Islands law provides for

jurisdiction coextensive with that allowed by the Due Process Clause of the Constitution.

       Under the Due Process Clause, a court may exercise personal jurisdiction only over

defendants who have “certain minimum contacts . . . such that the maintenance of the suit does not

offend traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945) (internal quotation marks omitted). “A parallel inquiry is whether the

defendants’ contacts with the forum state are such that the defendants should ‘reasonably anticipate

being hauled into court there.’” Harp, 2013 WL 3153780, at *2 (quoting World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

       A federal district court may exercise personal jurisdiction over nonresident defendants

based on either general jurisdiction or specific jurisdiction. “A court may exercise general

jurisdiction over a defendant where he or she has ‘continuous and systematic’ contacts with the

forum, whether or not those contacts are related to the plaintiff’s cause of action.” Metcalfe v.

Renaissance Marine, Inc., 566 F.3d 324, 334 (3d Cir. 2009) (quoting Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 416 (1984)). On the other hand, specific jurisdiction “exists

if the defendant has ‘purposefully directed’ his activities at residents of the forum and the litigation

results from alleged injuries that ‘arise out of or relate to’ those activities.” Id. (quoting Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)).

       For the reasons that follow, the Court finds that it has personal jurisdiction over Washburn,

and lacks personal jurisdiction over Metcalf and Howard.

               1.    Washburn

       Washburn works and resides in Florida. (Dkt. No. 3, Ex. 1). He has traveled to the U.S.

Virgin Islands on at least three occasions since 2011 for the purpose of reviewing inmate files that



                                                   5
   Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 6 of 16




the Bureau of Corrections selected as candidates for transfer to Florida. Id. In his Amended

Complaint, Plaintiff asserts that Washburn is the Warden of a detention facility in Florida; a

shareholder of CoreCivic; and assisted in Plaintiff’s transfer. (Dkt. No. 74 at 6).

       Here, the Court finds that Plaintiff has sufficiently pleaded that Washburn “purposefully

directed” his activities at the Virgin Islands in such a way that Plaintiff’s alleged injuries “arise

out of or relate to” those activities. Metcalfe, 566 F.3d at 334. Plaintiff alleges that Washburn

“owes Plaintiff a duty to use due care and caution in the exercise of [h]is job . . . .” (Dkt. No. 74 at

6, ¶ 18). Plaintiff further alleges that “Washburn . . . traveled to St. Croix, [U.S. Virgin Islands,]

and selected from the Classification files . . . in violation of [Virgin Islands laws and the

Constitution] inmates that he personally and as a representative [of CoreCivic] selected to be . . .

transferred to [Florida.]” Id. at 13, ¶ 35. Indeed, Washburn concedes that he has travelled to the

U.S. Virgin Islands to review and approve which inmates in the Virgin Islands Bureau of

Corrections are eligible to be transferred to a detention facility in Florida. (Dkt. No. 3, Ex. 1).

       Thus, the Court concludes that it has specific jurisdiction over Washburn because Plaintiff

has alleged that his improper transfer was due in part to unlawful conduct by Washburn in the

Virgin Islands. Columbia Briargate Co. v. First Nat. Bank in Dallas, 713 F.2d 1052, 1064 (4th

Cir. 1983) (explaining that specific jurisdiction may exist over an employee—even if the employee

is acting on behalf of his or her employer—if the plaintiff alleges that the employee was personally

involved in the alleged tort committed in the forum state); see also Par Pharm., Inc. v. Quva

Pharma, Inc., No. 3:17-CV-6115-BRM-DEA, 2019 WL 356549, at *10 (D.N.J. Jan. 28, 2019)

(finding that the court had specific personal jurisdiction over employees who allegedly disclosed

a company’s trade secrets and solicited a company’s employees). The injuries that Plaintiff

attributes to Washburn either “arise out of” or “relate” to Plaintiff’s alleged improper transfer from



                                                   6
   Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 7 of 16




the Virgin Islands to Florida, which Plaintiff asserts Washburn played an unlawful role in

effectuating. Provident Nat’l Bank v. California Fed. Sav. & Loan Ass’n, 819 F.2d 434, 437 (3d

Cir. 1987) (describing specific jurisdiction as present when “the particular cause of action sued

upon arose from the defendant’s activities within the forum state”). Although not all of Plaintiff’s

claims against Washburn specifically involve the alleged improper transfer, “[i]t is enough that a

meaningful link exists between a legal obligation that arose in the forum and the substance of

[Plaintiff’s] claims.” O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 324 (3d Cir. 2007). Here,

Washburn’s alleged legal obligation that arose in the Virgin Islands involved his participation in

the selection of Plaintiff’s transfer to a detention facility in Florida. A meaningful link exists

between this alleged legal obligation and the substance of Plaintiff’s claims because Plaintiff’s

claims arise out of that alleged improper transfer from a detention facility in the Virgin Islands to

a detention facility in Florida, where Plaintiff alleges he was subjected to further injuries, some of

which he asserts are attributable to Washburn. In sum, there is a causal connection between

Plaintiff’s claims against Washburn and Washburn’s alleged unlawful conduct in the Virgin

Islands. Id. at 323.

        The Court concludes that exercising personal jurisdiction over Washburn in this regard

comports with traditional notions of fair play and substantial justice. Indeed, “the facts of each

case must [always] be weighed’ in determining whether personal jurisdiction would comport with

‘fair play and substantial justice.” Kulko v. Cal. Superior Court, 436 U.S. 84, 92 (1978)). Factors

to consider include “the burden on the defendant, the forum State’s interest in adjudicating the

dispute, the plaintiff’s interest in obtaining the most efficient resolution of the controversies, and

the shared interest of the several States in furthering fundamental substantive social policies.” Law

Sch. Admission Council, Inc. v. Tatro, 153 F. Supp. 3d 714, 721 (E.D. Pa. 2015) (quoting Burger



                                                  7
   Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 8 of 16




King Corp., 471 U.S. at 477) (internal quotation marks omitted). “When jurisdiction is otherwise

constitutional, a defendant must present a compelling case that the presence of some other

considerations would render jurisdiction unreasonable.” Numeric Analytics, LLC v. McCabe, 161

F. Supp. 3d 348, 354 (E.D. Pa. 2016) (quoting Burger King Corp., 471 U.S. at 476) (internal

quotation marks omitted).

        Here, Washburn’s employment involves travel to the Virgin Islands, where he reviews and

approves which inmates are eligible to be transferred to Florida. (Dkt. No. 3, Ex. 1). It is within

the Virgin Islands’ interest to be able to adjudicate issues which allegedly take place in the Virgin

Islands and involve those who the Virgin Islands have in its custody, such as Plaintiff. While the

Court acknowledges that there would be some inconvenience to Washburn in having to litigate in

the Virgin Islands, the Court also concludes that any such burden is outweighed by Plaintiff’s

interest in asserting his improper transfer claims in a single forum. Thus, the Court finds that

Washburn has not presented a compelling case that would render it unreasonable to exercise

specific personal jurisdiction over him.

        Accordingly, the Court finds that it has specific personal jurisdiction over Washburn and

will therefore deny the Motion to Dismiss the claims against Washburn for lack of personal

jurisdiction.

                2.   Metcalf

        Metcalf works and resides in Tennessee. (Dkt. No. 3, Ex. 2). She has never traveled to the

U.S. Virgin Islands. Id. Her only contact with the Virgin Islands is that she has communicated with

government officials in the Virgin Islands for purposes of preparing a contract that pertains to

housing Virgin Islands inmates in a detention facility in Florida. Id. In his Amended Complaint,

Plaintiff asserts that Metcalf is Vice President of CoreCivic and is the supervisor for other



                                                 8
    Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 9 of 16




CoreCivic employees. (Dkt. No. 74 at 9, ¶ 26). Metcalf represents in her Affidavit that she is

employed by CoreCivic as Vice President of Partnership Development. (Dkt. No. 3, Ex. 2).

       The Court concludes that Metcalf does not have sufficient minimum contacts with the

Virgin Islands to confer general personal jurisdiction. (Dkt. No. 3, Ex. 2). Metcalf has never visited

the Virgin Islands. Id. Nor does Metcalf conduct any business in the Virgin Islands on her own

behalf. Id. Indeed, any contact that Metcalf has had with the Virgin Islands has been on behalf of

her employer, CoreCivic. Id. These contacts alone are insufficient to satisfy due process

requirements with regard to general personal jurisdiction. Sunbelt Corp. v. Noble, Denton &

Assoc., Inc., 5 F.3d 28, 32 (3d Cir. 1993) (finding that communications with the forum state in

order to draft a contract does not establish sufficient minimum contacts for purposes of general

personal jurisdiction); see also Bangura v. Pennrose Mgmt. Co., No. CIV.A.1:09-04017 JEI, 2010

WL 2539419, at *3 (D.N.J. June 15, 2010) (“Both [defendants] supervised employees in [the

forum state], and, as such, were required to have contact with [the forum state] for the purposes of

fulfilling their professional responsibilities. However, these contacts [are not sufficient to

demonstrate general personal jurisdiction.]”). Accordingly, this Court lacks general personal

jurisdiction over Metcalf.

       Further, the Court finds that it lacks specific jurisdiction over claims against Metcalf

because none of Plaintiff’s claims that allegedly took place in the Virgin Islands—specifically,

Plaintiff’s improper transfer claims—are attributed to any unlawful conduct allegedly committed

by Metcalf. Metcalfe, 566 F.3d at 334 (3d Cir. 2009). 2 The extent of Metcalf’s involvement with



2
  The Court’s specific jurisdiction conclusion regarding Metcalf differs from its conclusion
regarding Washburn because Plaintiff has alleged that Washburn, unlike Metcalf, was personally
involved in committing an offense aimed at—and in fact in—the Virgin Islands, namely, the
selection of Plaintiff for transfer. (Dkt. No. 74 at 13, ¶ 35). “[I]f the complaint sufficiently alleges
that the defendants had a direct personal involvement in a tort committed in the forum state, then
                                                   9
    Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 10 of 16




Plaintiff’s transfer was in the drafting of the contract under which Plaintiff was transferred. (Dkt.

No. 3, Ex. 2). However, the Third Circuit has rejected the argument that communications between

parties in connection with the drafting of a contract constitute sufficient contacts for purposes of

specific personal jurisdiction, even when there is an assertion that the cause of action arises out of

the contract. Sunbelt Corp., 5 F.3d at 32 (3d Cir. 1993) (citing Stuart v. Spademan, 772 F.2d 1185,

1193 (5th Cir.1985) (stating that “an exchange of communications between a resident and a

nonresident in developing a contract is insufficient of itself to be characterized as purposeful

activity invoking [specific personal jurisdiction.]”)). Indeed, Plaintiff’s Amended Complaint is

silent as to any alleged offense that Metcalf herself committed in connection with his transfer. 3

       The Court finds that Metcalf’s alleged role as Vice President of CoreCivic does not alter

the Court’s conclusion that personal jurisdiction is lacking. See SFS Check, LLC v. First Bank of

Delaware, 774 F.3d 351, 356 (6th Cir. 2014) (concluding that while personal jurisdiction over the

bank existed, it would be unreasonable to find that personal jurisdiction existed over the vice

president of the bank, even where the vice president allegedly made two phone calls to the forum

state regarding the subject matter underlying the cause of action). The same is true with regard to

Plaintiff’s general allegation that Metcalf acted “in a supervisory role towards the

agents/employees during the times stated in this action.” (Dkt. No. 74 at 9, ¶ 26); see Hill v. Pugh,




personal jurisdiction over the defendants does not conflict with the fundamental notions of fairness
required by the due process clause.” In re Royal Dutch/Shell Transp. Sec. Litig., 380 F. Supp. 2d
509, 550 (D.N.J. 2005) (concluding that the court had specific personal jurisdiction over an
employee who allegedly signed filings that contained materially false and misleading information).
Accordingly, the Court has specific personal jurisdiction over Washburn, but not Metcalf, because
there is no allegation that an offense aimed at the Virgin Islands was personally committed by
Metcalf.
3
 The Court notes that the only improper transfer claim that names Metcalf is Count 2—Kidnaping
and False Imprisonment, which the Court has dismissed with prejudice. (Dkt. No. 86).
                                                 10
  Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 11 of 16




75 Fed. App’x 715, 719 (10th Cir. 2003) (“It is not reasonable to suggest that federal prison

officials may be hauled into court simply because they have regional and national supervisory

responsibilities over facilities within a forum state.”); McCabe v. Basham, 450 F. Supp. 2d 916,

926 (N.D. Iowa 2006) (“[P]ersonal jurisdiction cannot be premised solely on a defendant’s

supervisory status.”).

        Where a nonresident defendant’s contacts with the forum alone are insufficient to establish

specific personal jurisdiction, a district court “must consider whether the application of Calder v.

Jones, can change the outcome.” IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 259-60 (3d Cir.

1998) (citation omitted). In Calder v. Jones, 465 U.S. 783 (1984), the Supreme Court set forth an

“effects test” for determining personal jurisdiction over non-resident defendants who commit

intentional torts with effects inside the forum state. “[U]nder Calder an intentional tort directed at

the plaintiff and having sufficient impact upon it in the forum may suffice to enhance otherwise

insufficient contacts with the forum such that the ‘minimum contacts’ prong of the Due Process

test is satisfied.” IMO Indus., Inc., 155 F.3d at 260. In order to establish jurisdiction under the

“effects test,” the Third Circuit has found that a plaintiff must show that: (1) the defendant

committed an intentional tort; (2) the plaintiff felt the brunt of the harm in the forum such that the

forum can be said to be the focal point of the harm suffered by the plaintiff as a result of that tort;

and (3) the defendant expressly aimed his tortious conduct at the forum such that the forum can be

said to be the focal point of the tortious activity. Id. at 265-66.

        Because the forum is the Virgin Islands—rather than Florida, where a significant amount

of the alleged tortious activity occurred—the Court finds that the forum cannot be said to be the

focal point of the harm suffered by Plaintiff as the result of any tort, or that the forum could be

said to be the focal point of the tortious activity. Indeed, while Plaintiff barely mentions Metcalf’s



                                                   11
  Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 12 of 16




name in his Amended Complaint, the Court notes that Plaintiff alleges that it is Florida—rather

than the Virgin Islands—where he allegedly bore the brunt of his injuries, which include alleged:

exorbitant telephone rates; monitored attorney calls; inadequate cell lighting; and inadequate

vocational opportunities. (Dkt. No. 74 at 31-48). Further, when Plaintiff asserts a breach of contract

claim related to one of the aforementioned claims, he never names Metcalf as one of the parties

who allegedly breached the contract. Id. In other words, Plaintiff does not allege that it is Metcalf

who, in allegedly breaching a contract, improperly selected him for transfer, imposed exorbitant

telephone rates, monitored attorney calls, allowed inadequate cell lighting, and provided

inadequate vocational opportunities. Accordingly, the Court finds that the “effects test” does not

aid Plaintiff in this regard.

        In view of the foregoing, the Court will grant Metcalf’s Motion to Dismiss based on

personal jurisdiction.

                3.       Jurisdictional Discovery

        Plaintiff has requested an extension of time—of approximately ninety days—to conduct

jurisdictional discovery and respond to Defendant Washburn, Metcalf, and CoreCivic’s Motion to

Dismiss. (Dkt. No. 37 at 2).

        Courts are to assist a plaintiff by allowing jurisdictional discovery only if a plaintiff alleges,

with reasonable particularity, the possible existence of contacts between a defendant and the

forum. Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 455 (3d Cir. 2003) (citing Mellon Bank

(East) PSFS, Nat'l Ass'n v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992)). Indeed, plaintiffs may

not “undertake a fishing expedition based only upon bare allegations, under the guise of

jurisdictional discovery.” Eurofins Pharma U.S. Holdings v. BioAlliance Pharma SA, 623 F.3d

147, 157 (3d Cir. 2010) (citations omitted).



                                                    12
  Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 13 of 16




        Under the circumstances here, the Court concludes that Plaintiff has in fact already

sufficiently pleaded that the Court has personal jurisdiction over Washburn. However, the Court

also concludes that Plaintiff has provided no basis to believe that the requisite contacts exist

between Metcalf and the Virgin Islands. Thus, in order to avoid the type of “fishing expedition”

that the Third Circuit is seeking to avoid, Eurofins Pharma U.S. Holdings, 623 F.3d at 157, the

Court concludes that jurisdictional discovery is not warranted and will deny Plaintiff’s request for

jurisdictional discovery.

                4.    Howard

        The Court concludes that it lacks general personal jurisdiction over Howard. Howard

alleges that he does not have any contacts with the U.S. Virgin Islands. (Dkt. No. 33 at 5). He

asserts that the only connection that he has with the Virgin Islands is that some of his dental patients

are from the Virgin Islands, and that he has visited the Virgin Islands on two or three occasions by

cruise ship—the most recent trip being over seven years ago. (Dkt. Nos. 33 at 6, 33-1). In response,

Plaintiff vaguely asserts that he has “alleged sufficient ‘minimum contacts’ [between Howard] and

the Virgin Islands to satisfy the requirements of personal jurisdiction under the due process clause

of the Fourteenth Amendment.” (Dkt. No. 58 at 3). In his Amended Complaint, Plaintiff alleges

that Howard is a dentist who performed dental services for him in Florida. (Dkt. No. 74 at 9).

        The Court finds that Plaintiff has failed to meet his burden of establishing that this Court

has general jurisdiction over Howard. Howard’s two or three cruise ship visits to the Virgin Islands

are insufficient to establish general personal jurisdiction. See, e.g., Sneha Media & Ent., LLC v.

Associated Broad. Co. P Ltd., 911 F.3d 192, 199 (4th Cir. 2018) (finding no personal jurisdiction

where, in the span of about nine years, the defendant traveled to the forum state six or seven times

for primarily social visits that, at most, involved an informal and limited business discussion);



                                                  13
  Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 14 of 16




Rodriguez v. City of Philadelphia, No. CV 14-4435, 2017 WL 4957868, at *5 (E.D. Pa. Oct. 31,

2017) (holding that the court lacked general personal jurisdiction over a defendant who only visited

the forum state once on a vacation); In re Cendant Corp. Derivative Action Litig., 189 F.R.D. 117,

135 (D.N.J. 1999) (concluding that no general personal jurisdiction exists where the defendant, in

part, visits the forum state socially once or twice a year).

        Further, the Court finds that it lacks specific jurisdiction over claims against Howard,

because no allegation exists that Howard purposefully directed his activities to residents of the

Virgin Islands. Metcalfe, 566 F.3d at 334 (3d Cir. 2009). Howard’s cruise ship visits to the Virgin

Islands, together with the fact that some of the patients that he treats in Florida happen to be from

the Virgin Islands, does not constitute the kind of purposeful direction of his activities to the forum

to satisfy the requirements of specific jurisdiction. Through these contacts, Howard did not

purposefully direct any activities to the Virgin Islands in such a way that Plaintiff’s cause of action

was born from these activities. See Marten v. Godwin, 499 F.3d 290, 298 (3d Cir. 2007) (explaining

that “the state of a plaintiff’s residence does not on its own create jurisdiction over nonresident

defendants. Jurisdiction is proper when the state of a plaintiff’s residence is the focus of the

activities of the defendant out of which the suit arises.”) (quoting Keeton, Inc., 465 at 780) (internal

quotation marks omitted).

        Lastly, the Court finds that the application of the Calder “effects test” does not change the

outcome. IMO Indus., Inc., 155 at 259-60. This is because any alleged tortious activity by Howard

occurred when he was performing dental treatment for Plaintiff in Florida. The Virgin Islands

could not, therefore, be said to be the focal point of any harm suffered by Plaintiff as the result of

any tort allegedly committed by Howard. Accordingly, the Court finds that it lacks personal




                                                  14
    Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 15 of 16




jurisdiction over any claim against Howard. 4

       B.       Failure to State a Claim

       Washburn and CoreCivic also seek to dismiss Count 2—Kidnapping and False

Imprisonment, Count 6—Exorbitant Telephone Rates, and any breach of contract claim against

Washburn for failure to state a claim. (Dkt. No. 3 at 9-15). 5 Consistent with its September 1

Opinion, wherein the Court screened Plaintiff’s Amended Complaint pursuant to 28 U.S.C. §

1915(e)(2) and 28 U.S.C. § 1915A, the Court will deny Washburn and CoreCivic’s Motion to

Dismiss for Failure to State a Claim as moot. Specifically, for the reasons set forth in the Court’s

September 1, 2021 Memorandum Opinions and Orders, the Court has already addressed and

dismissed Count 2—Kidnapping and False Imprisonment and any breach of contract claim made

pursuant to the 2015 Contract. (Dkt. Nos. 84, 86). On the other hand, the Court has addressed and

allowed the following claims to proceed: Count 6—Exorbitant Telephone Rates and Unmonitored

Calls 6 and any breach of contract claim made pursuant to the 2010 Contract between the Virgin

Islands detention facility where Plaintiff was originally detained and the Florida detention facility




4
  In the alternative, Howard seeks to dismiss the breach of contract claims against him for failure
to state a claim. (Dkt. No. 33 at 7-8). Because the Court has dismissed all claims against Howard
for lack of personal jurisdiction, the Court need not reach Howard’s alternative basis for dismissal.
5
 Metcalf joined in the failure to state a claim arguments in the alternative. (Dkt. No. 3 at 9-15).
The Court need not address these alternative arguments because it has dismissed all claims against
Metcalf for lack of personal jurisdiction.
6
  Washburn and CoreCivic specifically take issue with Plaintiff’s exorbitant telephone rate claim
(Count 6) under the Equal Protection Clause because he does not allege that he was treated
differently from similarly situated inmates. (Dkt. No. 3 at 13-14). However, Plaintiff raises the
Equal Protection Clause under the unmonitored attorney calls claim in Count 6, not the exorbitant
telephone rates claim. (Dkt. No. 74 at 32). He alleges that he was singled out in this regard for
filing grievances regarding the conditions of his confinement. Id.

                                                 15
    Case: 1:17-cv-00007-WAL-GWC Document #: 89 Filed: 09/01/21 Page 16 of 16




to which he was transferred (“2010 Contract”). Id. 7 Accordingly, the Court will deny Washburn

and CoreCivic’s Motion to Dismiss for Failure to State a Claim as moot.

                                     III.    CONCLUSION

       In view of the foregoing, the Court will grant in part and deny in part Defendants

Washburn, Metcalf, and CoreCivic’s Motion to Dismiss. (Dkt. No. 3). Specifically, the Court will

grant the Motion to Dismiss the claims against Metcalf for lack of personal jurisdiction; deny the

Motion to dismiss the claims against Washburn for lack of personal jurisdiction; and deny as moot

the Motion to Dismiss for failure to state a claim. The Court will also deny Plaintiff’s requests for

jurisdictional discovery and additional time to respond as set forth in his “Motion for Extension of

Time.” (Dkt. No. 37). Lastly, the Court will grant Defendant Howard’s Motion to Dismiss for lack

of personal jurisdiction. (Dkt. No. 33).

       An appropriate Order accompanies this Memorandum Opinion.

Date: September 1, 2021                               _______/s/________
                                                      WILMA A. LEWIS
                                                      District Judge




7
  While Washburn argues that no breach of contract claim against him can stand because he is not
a party to the contract, the contract upon which he relies is the 2015 Contract (Dkt. No. 3-3)—the
contract under which any breach of contract claim has already been dismissed with prejudice.
Washburn has not argued that he is not a party to the 2010 Contract, which is the contract to which
the Court did not have access and under which the Court has allowed any breach of contract claim
to proceed.
                                                 16
